     Case 1:19-cv-01101-DAD-JLT Document 21 Filed 07/08/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ZURI HENLEY,                                      No. 1:19-cv-01101-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                         ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR RECONSIDERATION AND
14   SGT. BURNES, et al.,                              REOPENING CASE
15                      Defendants.                    (Doc. No. 19)
16

17

18          Plaintiff Zuri Henley is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 8, 2020, the court adopted in full the March 9, 2020 findings and

22   recommendations issued by the assigned magistrate judge. (Doc. Nos. 13, 17.) In that order

23   adopting the findings and recommendations, the court dismissed the action due to Henley’s

24   failure to exhaust his administrative remedies prior to filing suit in federal court. (Doc. No. 17.)

25   On June 11, 2020, plaintiff moved for reconsideration under Federal Rule of Civil Procedure

26   60(b). (Doc. No. 19.)

27          Rule 60(b) governs the reconsideration of final orders of the district court and permits a

28   district court to relieve a party from a final order or judgment for the following reasons:
                                                       1
     Case 1:19-cv-01101-DAD-JLT Document 21 Filed 07/08/20 Page 2 of 4

 1                  (1) mistake, inadvertence, surprise, or excusable neglect;

 2                  (2) newly discovered evidence that, with reasonable diligence,
                    could not have been discovered in time to move for a new trial
 3                  under Rule 59(b);

 4                  (3) fraud (whether previously called intrinsic or extrinsic),
                    misrepresentation, or misconduct by an opposing party;
 5
                    (4) the judgment is void;
 6
                    (5) the judgment has been satisfied, released, or discharged; it is
 7                  based on an earlier judgment that has been reversed or vacated; or
                    applying it prospectively is no longer equitable; or
 8
                    (6) any other reason that justifies relief.
 9

10   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time,

11   typically “not more than one year after the judgment or order or the date of the proceeding.” Id.

12   Such a motion should not be granted “absent highly unusual circumstances, unless the district

13   court is presented with newly discovered evidence, committed clear error, or if there is an

14   intervening change in the controlling law,” and it “may not be used to raise arguments or present

15   evidence for the first time when they could reasonably have been raised earlier in the litigation.”

16   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)

17   (internal quotation marks and citations omitted); see also Kona Enters., Inc. v. Estate of Bishop,

18   229 F. 3d 877, 890 (9th Cir. 2000) (noting that reconsideration should be granted “sparingly in

19   the interests of finality and conservation of judicial resources”). Further, Local Rule 230(j)

20   requires, in relevant part, that a movant show “what new or different facts or circumstances are

21   claimed to exist which did not exist or were not shown upon such prior motion”, “what other

22   grounds exist for the motion,” and “why the facts or circumstances were not shown at the time of

23   the prior motion.”

24          Here, plaintiff now argues in moving for reconsideration that his efforts to exhaust his

25   administrative remedies were stymied by circumstances beyond his control, and that his failure to

26   exhaust prior to filing suit should therefore be excused. (Doc. No. 19 at 1.) In reviewing the

27   pending motion for reconsideration, it became apparent to the undersigned that plaintiff was not

28   aware that an amended complaint supersedes a prior complaint and that the court treats any
                                                        2
     Case 1:19-cv-01101-DAD-JLT Document 21 Filed 07/08/20 Page 3 of 4

 1   complaint filed prior to the most recent amended complaint as having been withdrawn. See A.R.

 2   Int’l Anti-Fraud Sys., Inc. v. Pretoria Nat. Cent. Bureau of Interpol, 634 F. Supp. 2d 1108, 1119

 3   (E.D. Cal. 2009). In his original complaint, filed August 13, 2019, plaintiff listed eleven claims

 4   against as many as thirty-one defendants based on incidents that he alleged occurred as far back

 5   as February of 2018. (See Doc. No. 1.) Many of these original claims asserted by plaintiff were,

 6   on their face, serious in nature and included allegations of medical indifference, retaliation, and

 7   excessive use of force. (Id.) However, shortly after filing his original complaint and before the

 8   magistrate judge could screen it, plaintiff filed what he styled as an “Amended Complaint” with

 9   the court. (Doc. No. 7.) The “Amended Complaint” contained only a single claim in which

10   plaintiff alleged that defendants retaliated against him for initiating the instant action by

11   withholding his meals; the “Amended Complaint” contained no reference to the claims alleged in

12   plaintiff’s original complaint. (Compare Doc. No. 7, with Doc. No. 1.) The “Amended

13   Complaint” was construed and docketed by the court as plaintiff’s First Amended Complaint,

14   thereby superseding his original complaint. (Id.) However, if it was plaintiff’s intention to

15   simply add a new and additional claim to his complaint based on events that allegedly occurred

16   after the date his original complaint was filed, he should have moved to supplement his pleading

17   under Federal Rule of Civil Procedure 15(d) instead of filing an amended complaint.

18          The court is mindful that it has an obligation, “where the petitioner is pro se, particularly

19   in civil right cases, to construe the pleadings liberally and to afford the petitioner the benefit of

20   any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Here, plaintiff appears to have
21   made an arguably excusable procedural mistake that should not prejudice him in attempting to

22   pursue relief on the claims he has alleged, if otherwise appropriate.1 Accordingly, the court will

23   reopen this case and grant plaintiff leave to file a second amended complaint. The second

24   amended complaint will supersede any prior complaints and must be “complete in itself without

25
     1
26     It is somewhat unclear to the undersigned whether the assigned magistrate judge considered
     whether the claims presented in plaintiff’s original complaint had been administratively exhausted
27   prior to this action being filed. By referring this matter back to the magistrate judge for further
     proceedings this issue can be addressed in the first instance by the magistrate judge as well, if
28
     appropriate.
                                                        3
     Case 1:19-cv-01101-DAD-JLT Document 21 Filed 07/08/20 Page 4 of 4

 1   reference to the prior or superseded pleading.” Local Rule 220; see also A.R. Int’l Anti-Fraud

 2   Sys., Inc., 634 F. Supp. 2d at 1119. Plaintiff must ensure that the claims he alleges in this action

 3   are related to each other, because Federal Rule of Civil Procedure 18(a) prohibits “buckshot

 4   complaints” where “a plaintiff files unrelated claims against different defendants in the same

 5   suit.” Maldonado v. Yates, No. 1:11-cv-02164-JLT PC, 2013 WL 1785980, at *3 (E.D. Cal. Apr.

 6   25, 2013). Moreover, plaintiff “may not change the nature of this suit by adding new, unrelated

 7   claims” in his amended complaint. Creamer v. Sherer, No. 1:20-cv-00293-NONE-BAM, 2020

 8   WL 3047786, at *4 (E.D. Cal. June 8, 2020). Plaintiff is advised that a short, concise statement

 9   of his factual allegations in chronological order will assist the court in identifying his claims.

10   Plaintiff may identify which of his claims he had exhausted by presentation through the final level

11   of administrative review prior to filing suit and which claims he contends he was prevented from

12   exhausting and the circumstances which allegedly prevented him from doing so.

13          For the reasons stated above:

14          1.      Plaintiff’s motion for reconsideration (Doc. No. 19) is granted;

15          2.      The Clerk of the Court is directed to reopen this case;

16          3.      Plaintiff is granted leave to file a second amended complaint within thirty (30)

17                  days of service of this order; and

18          4.      The case is referred back to the assigned magistrate judge for further proceedings

19                  consistent with this order, including screening of plaintiff’s second amended

20                  complaint.
21   IT IS SO ORDERED.
22
        Dated:     July 7, 2020
23                                                           UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         4
